                                            Case 5:19-cv-02119-BLF Document 63 Filed 08/26/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                           UNITED STATES DISTRICT COURT
                                   9                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11      JASON SMITH,
                                                                                                                 Case No. 19-02119 BLF (PR)
                                  12                           Plaintiff,
Northern District of California




                                                                                                                 ORDER DIRECTING PLAINTIFF
 United States District Court




                                  13                  v.                                                         TO PROVIDE MORE
                                                                                                                 INFORMATION FOR UNSERVED
                                  14      DR. RACHEL ROSS, et al.,                                               DEFENDANT RACHEL ROSS
                                  15                          Defendant.
                                  16

                                  17             Plaintiff, a state prisoner at the Correctional Training Facility (“CTF”) in Soledad,
                                  18   filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983 against CTF
                                  19   personnel. After an initial review, the Court found the complaint stated a cognizable claim
                                  20   under the Eighth Amendment for deliberate indifference to serious medical needs. Dkt.
                                  21   No. 4. Plaintiff has filed notice that he wishes to proceed solely on the Eighth Amendment
                                  22   claim. Dkt. No. 5.
                                  23             On October 23, 2019, the document mailed to the only remaining Defendant, Dr.
                                  24   Rachel Ross, was returned unexecuted. Dkt. No. 14. The mail to Defendant specifically
                                  25   indicates that she is “no longer with CTF.” Id. Although a plaintiff who is incarcerated
                                  26   and proceeding in forma pauperis may rely on service by the Marshal, such plaintiff “may
                                  27   not remain silent and do nothing to effectuate such service”; rather, “[a]t a minimum, a
                                  28   Order Directing Plaintiff to Provide More Information for Unserved Defendants
                                       PRO-SE\BLF\CR.19\2119Smith_2nd.moreinfo
                                            Case 5:19-cv-02119-BLF Document 63 Filed 08/26/21 Page 2 of 3




                                   1   plaintiff should request service upon the appropriate defendant and attempt to remedy any
                                   2   apparent defects of which [he] has knowledge.” Rochon v. Dawson, 828 F.2d 1107, 1110
                                   3   (5th Cir. 1987).
                                   4             On November 18, 2019, the Court issued an order directing Plaintiff to provide
                                   5   more information for Defendant Ross. Dkt. No. 16. On December 2, 2019, Plaintiff
                                   6   responded with an address for Defendant Ross in Rancho Cordova. Dkt. No. 20. On
                                   7   September 22, 2020, the Court issued a summons and directed the Marshal to serve the
                                   8   complaint on Defendant Ross at the address provided by Plaintiff. Dkt. No. 55. When
                                   9   there was no response, the Court ordered personal service on Defendant Ross on May 7,
                                  10   2021. Dkt. No. 58. On July 29, 2021, the summons was returned as unexecuted as to
                                  11   Defendant Ross, with a notation, “Wrong address, Suite 210 is empty office space.” Dkt.
                                  12   No. 62.
Northern District of California
 United States District Court




                                  13             Plaintiff’s complaint has been pending for over 90 days, and thus, absent a showing
                                  14   of “good cause,” claims against Defendant Ross are subject to dismissal without prejudice.
                                  15   See Fed. R. Civ. P. 4(m). Plaintiff must remedy the situation by providing more
                                  16   information regarding Defendant Ross’ current whereabouts or face dismissal of his claims
                                  17   against this Defendant without prejudice. See Walker v. Sumner, 14 F.3d 1415, 1421-22
                                  18   (9th Cir. 1994) (holding prisoner failed to show cause why prison official should not be
                                  19   dismissed under Rule 4(m) where prisoner failed to show he had provided Marshal with
                                  20   sufficient information to effectuate service).
                                  21             For the foregoing reasons, the Court orders Plaintiff to file a notice providing the
                                  22   Court with more information regarding the current whereabouts for Defendant Dr. Rachel
                                  23   Ross such that the Marshal can effect service. If Plaintiff fails to provide the Court with
                                  24   the information requested within twenty-eight (28) days of the date this order is filed,
                                  25   Plaintiff’s claim against Defendant Ross shall be dismissed without prejudice pursuant to
                                  26   Rule 4(m) of the Federal Rules of Civil Procedure.
                                  27   Order Directing Plaintiff to Provide More Information for Unserved Defendant
                                       PRO-SE\BLF\CR.19\2119Smith_2nd.moreinfo
                                  28
                                            Case 5:19-cv-02119-BLF Document 63 Filed 08/26/21 Page 3 of 3




                                   1

                                   2

                                   3             IT IS SO ORDERED.
                                   4   Dated: _August 26, 2021_____                                               ________________________
                                                                                                                  BETH LABSON FREEMAN
                                   5
                                                                                                                  United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   Order Directing Plaintiff to Provide More Information for Unserved Defendant
                                       PRO-SE\BLF\CR.19\2119Smith_2nd.moreinfo
                                  28
